Citation Nr: 1046614	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of concussion 
(other than service-connected hearing loss, tinnitus, and facials 
scars), including chronic sinusitis, headaches, and depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 
1945.  
This matter comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Des Moines, 
Iowa.  

This case has previously come before the Board.  In September 
2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) for further development.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic residuals of concussion (other than service-connected 
hearing loss, tinnitus, and facials scars), including sinusitis, 
headaches, and depression, were not manifest in service and are 
not attributable to in-service disease or injury.  


CONCLUSION OF LAW

Chronic residuals of concussion (other than service-connected 
hearing loss, tinnitus, and facials scars), including chronic 
sinusitis, headaches, and depression, were not incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The August 2006 
and October 2009 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in August 2010.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces. 38 C.F.R. §§ 3.303, 
3.304 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's September 2009 remand.  Thus, the 
Board is able to proceed to a determination.  

As noted in the September 2009 remand, the Veteran contends that 
he has residuals of an in-service concussion in the form of 
chronic sinusitis, headaches, and depression, adding that 
headaches and depression are symptoms of post-concussion syndrome 
and chronic sinusitis is a result of trauma to the face.  Having 
reviewed the evidence, the Board finds that service connection is 
not warranted in this case.  

The evidence establishes that the Veteran is a combat veteran of 
World War II, and his decorations and awards include a Combat 
Infantryman Badge and a Purple Heart Medal.  In that regard, 
service records show that a grenade exploded near his head during 
service in July 1944 causing concussion, profuse bleeding from 
his nostrils, and multiple small shrapnel wounds to his face, and 
the December 1945 separation examination report shows that he 
sustained a bullet wound on the right side of his skull in April 
1945.  The Board notes that an October 2009 rating decision 
reflects service connection has been established for scars on the 
face as a result of the in-service injuries, and the same 
decision reflects the AOJ's implementation of the Board's 
September 2009 grant of service connection for hearing loss and 
tinnitus associated with the in-service injuries.  The competent 
evidence, however, does not establish other chronic residual 
disability due to concussion and specifically, sinusitis, 
headache, and/or depression.  

The August 2010 VA mental disorder examination report notes the 
Veteran's report of having had depression for the first time five 
years earlier in association with a sinus infection resulting in 
eight emergency room visits; a second episode three years after 
that when he went to Arizona where his daughter lived and became 
'bored and depressed," in the middle of the desert with not many 
people around; and an onset of a third depressive episode in July 
2010 when he saw his son who was struggling with diabetes.  The 
examiner attributed a diagnosis of adjustment disorder with 
depressed mood to the illness of his son who was noted to be 
staying with the Veteran.  

In addition, the August 2010 VA sinus examiner stated, in 
pertinent part, as follows:

He maintained gainful employment for almost 
40 yrs without evidence of non-audiologic 
residual from the grenade blast and GSW to 
head in 1944 and 1945, resp.  His current ADL 
and leisure time acty not affected by this 
remote TBI.  Depression, according to the 
record review, appeared to occur in 
conjunction with sinus infxn in 2004 and 
social stressor of son moving in more 
recently.  Sinuses started to bother him in 
2004, 60 yrs after the 1944 facial shrapnel 
injuries (***please note I was not asked to 
address his hearing loss or tinnitus so will 
not comment futher on these 2 conditions.***)  
This fact inconsistent with the 1944 injuries 
causing enough damage to the sinuses to cause 
recurrent sinusitis.  In the latter case, his 
sinuses should have been bothering 
immediately or soon after the injury and not 
60 yrs later.  Therefore, the premise that 
his sinus infection and depression appears to 
be related to the remote WWII injuries 
appears to be unfounded and not substantiated 
by records review of by veteran's history 
today.  

As it pertains to the headache disorder, the examiner stated 
that while the Veteran had a mild TBI during service, there were 
no long term residuals from the injury and "his current 
headache pattern in not consistent with a post-traumatic 
headache."  

In this case, the competent evidence does not establish chronic 
sinusitis, headaches, or depression related to service.  

To the extent that continuity of symptomatology has been 
asserted, the Board notes that a September 2008 VA treatment 
record notes no nose discharge or sinus pain and no depression or 
anxiety, and an April 2010 VA treatment record notes no sinus 
tenderness.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim and weighs against the 
claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In this case, the initial post-service 
documented complaints relevant to the claim on appeal are decades 
after service.  

A determination as to whether the Veteran has current disability 
related to service requires competent evidence.  The Veteran is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, to 
include the opinions to the contrary.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to the 
competent VA opinions.  The examiners reviewed the claims file 
and provided complete rationales for the opinions based on 
objective findings, reliable principles, and sound reasoning.  
The opinions are far more probative than the Veteran's remote lay 
assertions.  

The preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal remain denied.  


ORDER

Service connection for residuals of concussion (other than 
service-connected hearing loss, tinnitus, and facials scars), 
including chronic sinusitis, headaches, and depression, is 
denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


